AMENDED AND RESTATED CONSIGNMENT AGREEMENT


        AMENDED AND RESTATED CONSIGNMENT AGREEMENT made as of the 29th day of
July, 2005 by and among FLEET PRECIOUS METALS INC., a Rhode Island corporation
doing business as BANK OF AMERICA PRECIOUS METALS ("Consignor") with offices at
111 Westminster Street, Providence, RI 02903; TECHNITROL, INC., a Pennsylvania
corporation with offices at 1210 Northbrook Drive, Suite 470, Trevose,
Pennsylvania 19053 ("Technitrol") and AMI DODUCO, INC., a Pennsylvania
corporation with office at Murray Corporate Park, 1003 Corporate Drive, Export,
Pennsylvania 15632 ("AMI") (Technitrol and AMI are sometimes hereinafter
individually and collectively referred to as "Customer").

        1.        Commodities Consigned; Insurance and Risk of Loss; Title. (a)
Commodities consigned hereunder will consist of: (i) gold bullion, minimum
degree of fineness of 99.95% in bars of approximately 400 troy ounces, 100 troy
ounces or 1 kilo each, or in bags of gold grain of approximately 100 troy ounces
each; (ii) silver bullion, minimum degree of fineness of 99.90% in bars of
approximately 1,000 troy ounces each; (iii) palladium bullion, minimum degree of
fineness of 99.95% in sponge or plate; and (iv) copper bullion, minimum degree
of fineness of 99.35% in cathodes, wire bars or plate. EXCEPT AS PROVIDED ABOVE,
AND EXCEPT FOR A WARRANTY THAT CONSIGNOR SHALL HAVE TITLE TO THE COMMODITIES AT
THE TIME THAT CUSTOMER SHALL PURCHASE SUCH COMMODITIES FROM CONSIGNOR AND
WITHDRAW SUCH COMMODITIES FROM CONSIGNMENT AS HEREINAFTER PROVIDED, CONSIGNOR
MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, AS TO
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER MATTER, AND
CONSIGNOR DISCLAIMS ALL SUCH WARRANTIES. Commodities shall be consigned in
amounts as requested by Customer from time to time. At no time shall the value
of consigned commodities exceed (i) $40,000,000; (ii) such limit as the parties
may agree upon; or (iii) such limit as Consignor may approve in its sole
discretion ("Consignment Limit").

        (b)        Each delivery of commodities shall be at Customer's expense
and, if Customer shall select the carrier for any such delivery, Customer shall
bear the risk of any loss by such carrier. Following the delivery of commodities
to Customer, or to such other location as may be agreed upon from time to time
by the parties hereto, Customer shall insure the commodities to their full value
against all risks of loss and shall, as between Consignor and Customer, accept
all risk of loss until their purchase or return to Consignor.

        (c)        Title to consigned commodities shall remain in Consignor
until commodities are purchased and withdrawn from consignment. Commodities are
deemed to be on consignment until paid for in full, whereupon title to such
commodities shall pass to Customer.

        (d)        Customer shall deliver to Consignor a letter certifying the
names of persons (each an "Authorized Representative") authorized to transact
consignment and other transactions hereunder. Any person identifying himself or
herself as an Authorized Representative may effect transactions hereunder.
Consignor shall have no obligation to ascertain whether the person is in fact an
Authorized Representative or is in fact authorized to effect the transaction.
Consignor may verify any request for a transaction. Customer authorizes
Consignor to record all requests Consignor may receive from Customer or any
person purporting to act on behalf of Customer.

        (e)        Consignor is obligated to engage only in transactions
involving commodities in units, fineness and quantities it customarily maintains
in its inventory, but Consignor may from time to time agree to other types of
transactions. Commodities in the possession or control of Customer or a third
party for the account of Customer shall constitute consigned commodities
hereunder notwithstanding such commodities (i) are in alloyed form or contained
in raw materials, work in process or finished goods, (ii) are delivered to or
credited to the account of Customer by a third party in exchange for or in
consideration of commodities delivered by Consignor to such third party, or
(iii) are sold by Customer to Consignor and then consigned back to Customer.

        2.        Valuation. For purposes of this Agreement: (a) the value of
gold and palladium bullion shall be determined on the basis of the London
Bullion Brokers' second fixing price for such commodity on the valuation date
or, if no price is available for such date, then on the basis of said second
fixing price on the next previous day for which it is available; (b) the value
of silver bullion shall be determined on the basis of the London Bullion
Brokers' silver fixing price for such commodity on the valuation date, or if no
price is available for such date, then on the basis of said published price for
the previous day for which such price was available; and (c) the value of copper
bullion shall be determined on the basis of the London Metals Exchange official
spot price for such commodity on the valuation date or, if no price is available
for such date, then on the basis of said official spot price on the next
previous day for which it is available. Should the London Bullion Brokers or
London Metals Exchange discontinue or alter its practice of quoting a price for
gold, palladium, silver or copper, as applicable, on any day for which such a
price is necessary for the purposes hereof, Consignor shall announce a
substituted index commonly used in the trade to become the method of valuation
hereunder.

        3.        Payments by Customer

        Capitalized terms not otherwise defined in this Paragraph shall have the
meanings set forth in Exhibit A hereof.

        (a)        During such time as consigned commodities are consigned to
Customer hereunder and until the same are withdrawn from consignment and paid
for in full by Customer as hereinafter provided, Customer will pay to Consignor
a fee computed daily on the value of such consigned commodities at such rate or
rates as Consignor shall specify in writing to Customer, and as such rates may
change from time to time upon notice to Customer, such fee to be accrued on a
daily basis and paid to Consignor not later than the fifth business day
following the receipt of billing.   A consignment fee calculated in accordance
with this subparagraph shall be known as a "Floating Consignment Fee".

        (b)        During such time as consigned commodities are consigned to
Customer hereunder and until the same are withdrawn from consignment and paid
for in full by Customer as hereinafter provided and provided that no Event of
Default (as hereinafter defined) has occurred and is then continuing, instead of
paying the Floating Consignment Fee set forth above, Customer may elect to pay
to Consignor a Fixed Consignment Fee with respect to consigned commodities in
accordance with the following:

        (i)        Such Fixed Consignment Fee shall be calculated for a certain
specific quantity and type of consigned commodities consigned to Customer for a
certain specific Consignment Period at a rate announced by Consignor from time
to time upon the request of Customer. The quantity and type of consigned
commodities, and the Consignment Period shall be selected by Customer and
consented to by Consignor. Once the specific quantity and type of consigned
commodities and the specific Consignment Period have been selected and the
consignment fee determined, such selections shall be irrevocable and binding on
Customer and shall obligate Customer to accept the consignment requested from
Consignor in the amount and for the Consignment Period specified.

        (ii)        The Fixed Consignment Fee shall be accrued on a daily basis
and paid to Consignor not later than the fifth Business Day following the
receipt of billing.

        (c)        Notwithstanding the provisions set forth in Paragraphs 3(a)
and 3(b) above, Customer shall not pay either a Floating Consignment Fee or a
Fixed Consignment Fee on any silver on consignment to Customer contained within
a segregated storage facility acceptable to Consignor in it sole discretion and
located at Customer's premises at Murray Corporate Park, 1003 Corporate Drive,
Export, Pennsylvania (the "Segregated Storage Facility"); provided, however,
that the number of fine troy ounces of silver on consignment from Consignor
contained within the Segregated Storage Facility shall not exceed Six Hundred
Thousand (600,000) fine troy ounces of silver at any one time outstanding. All
commodities consigned by Consignor to Customer other than the commodities
contained within the Segregated Storage Facility shall be and shall remain
subject to either a Floating Consignment Fee or a Fixed Consignment Fee. All
commodities contained within the Segregated Storage Facility shall be kept
separate and apart from all of the commodities owned by Customer or used by
Customer.

        (d)        At such time as Customer shall request the consignment and
delivery of consigned commodities under this Agreement, it shall become
obligated to pay to Consignor a market premium per troy ounce or per pound, as
applicable, as announced by Consignor at the time of such consignment ("Market
Premium"). Such payment is to be made within five (5) Business Days after
Customer's receipt of Consignor's monthly invoice by bank wire to a bank of
Consignor's choice. At such time as Customer shall purchase and withdraw
consigned commodities from consignment under this Agreement, it shall become
obligated to pay to Consignor: (i) a purchase price computed in accordance with
Paragraph 2 hereof if such purchase is effected by Customer prior to 2:30 p.m.,
Greenwich Mean Time, on any Business Day; or (ii) such other purchase price as
shall be mutually agreed upon by Consignor and Customer ("Purchase Price
Payment"). The purchase of all consigned commodities bearing a Fixed Consignment
Fee shall take place on the last day of the Consignment Period relating thereto.
All Purchase Price Payments are to be made within two (2) Business Days after
such purchase by bank wire to a bank of Consignor's choice, provided, however,
title to such consigned commodities shall not pass until the making of such
Purchase Price Payment. Consigned commodities shall be deemed to have been
purchased and withdrawn from consignment at such time as Customer shall notify
Consignor that it elects to purchase such consigned commodities from Consignor.

        (e)        Customer hereby agrees to pay upon demand: (i) interest on
any Purchase Price Payment not paid when due hereunder at a rate per annum equal
to the floating Prime Rate (as hereinafter defined) of Bank of America, N.A.
("Bank"), plus five percent (5%), from the date of delinquency until payment in
full; and (ii) late charges on any Consignment Fees, Market Premium or any other
amount due hereunder not paid when due in an amount equal to five percent (5%)
of such amount due. For the purposes hereof, the term "Prime Rate" shall mean
the variable per annum rate of interest so designated from time to time by Bank
as its prime rate. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. All payments
made under this Agreement shall be made by Customer to Consignor at the address
of Consignor set forth above or at such other place as Consignor may from time
to time specify, in writing in lawful currency of the United States of America
in immediately available funds, without counterclaim or setoff and free and
clear of, and without any deduction or withholding for, any taxes or other
payments. If any payment hereunder becomes due on a day that is not a Business
Day, the due date of such payment shall be extended to the next succeeding
Business Day, and such extension of time shall be included in computing interest
and fees in connection with such payment. All payments shall be applied first to
the payment of all fees and other amounts due Consignor (including Market
Premiums but excluding the purchase price of commodities hereunder and
Consignment Fees), then to accrued Consignment Fees, and the balance on account
of the outstanding purchase price of commodities hereunder; provided, however,
that after the occurrence of an Event of Default, payments will be applied to
the obligations of Customer to Consignor as Consignor determines in its sole
discretion.

        (f)        Customer may elect from time to time to convert any
outstanding Floating Consignment Fee consignment to a Fixed Consignment Fee
consignment and to convert any outstanding Fixed Consignment Fee consignment to
a Floating Consignment Fee consignment, provided, however, that: (i) with
respect to any such conversion of a Fixed Consignment Fee consignment into a
Floating Consignment Fee consignment, such conversion shall only be made on the
last day of the Consignment Period with respect thereto; provided, however, in
the event of any governmental action pursuant to Paragraph 3(l) hereof, Customer
may make a conversion prior to the last day of any such Consignment Period; (ii)
with respect to any such conversion of a Floating Consignment Fee consignment to
a Fixed Consignment Fee consignment, Customer shall give Consignor at least two
(2) Eurodollar Business Days' prior notice by telephone or by electronic mail of
the day on which such election is effective; and (iii) no consignment may be
converted into a Fixed Consignment Fee consignment when Consignor has declared
the existence of an Event of Default hereunder. Customer shall give to Consignor
telephonic notice (confirmed in writing by Customer) of its decision to convert
an outstanding consignment. All or any part of outstanding consignments under
this Agreement may be converted as provided herein. Each such request shall be
irrevocable by Customer.

        (g)        Any Fixed Consignment Fee consignments may be continued as
such upon the expiration of a Consignment Period with respect thereto by giving
to Consignor telephonic notice (confirmed in writing by Customer) of Customer's
decision to continue an outstanding consignment as such; provided, however, that
no Fixed Consignment Fee consignment may be continued as such when Consignor has
declared the existence of an Event of Default hereunder, but shall be
automatically converted to a Floating Consignment Fee consignment on the last
day of the first Consignment Period relating thereto ending during the
continuance of such Event of Default.

        (h)        In the event that Customer does not notify Consignor of its
election hereunder with respect to any consignment, such consignment shall be
automatically converted to a Floating Consignment Fee consignment at the end of
the applicable Consignment Period.

        (i)        In the event, prior to the commencement of any Consignment
Period relating to any Fixed Consignment Fee consignment, Consignor shall
determine in good faith that adequate and reasonable methods do not exist for
ascertaining the Fixed Consignment Fee that would otherwise determine the rate
of interest to be applicable to any Fixed Consignment Fee consignment during any
Consignment Period, Consignor shall forthwith give notice of such determination
(which shall be conclusive and binding on Customer) to Customer. In such event:
(a) any request for a Fixed Consignment Fee consignment shall be automatically
withdrawn and shall be deemed a request for a Floating Consignment Fee
consignment; (b) each Fixed Consignment Fee consignment will automatically, on
the last day of the then current Consignment Period thereof, become a Floating
Consignment Fee consignment; and (c) the obligations of Consignor to make Fixed
Consignment Fee consignments shall be suspended until Consignor determines that
the circumstances giving rise to such suspension no longer exist, whereupon
Consignor shall so notify Customer.

        (j)        Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for Consignor to make or maintain
Fixed Consignment Fee consignments, Consignor shall forthwith give notice of
such circumstances to Customer and thereupon: (a) the agreement of Consignor to
make Fixed Consignment Fee consignments shall forthwith be suspended; and (b)
the Fixed Consignment Fee consignments then outstanding shall be converted
automatically to Floating Consignment Fee consignments on the last day of each
Consignment Period applicable to such Fixed Consignment Fee consignments or
within such earlier period as may be required by law. Customer shall promptly
pay to Consignor any additional amounts necessary to compensate Consignor for
any costs incurred by Consignor in making any conversion in accordance with this
Paragraph, including any interest or fees payable by Consignor to a consignor or
lender of commodities or funds obtained by Consignor in order to make or
maintain its Fixed Consignment Fee consignments hereunder.

        (k)        Customer shall indemnify Consignor and hold Consignor
harmless from and against any loss, cost or expense that Consignor may sustain
or incur as a consequence of: (a) default by Customer in payment of any Fixed
Consignment Fee consignments as and when due and payable (including, without
limitation, as a result of prepayment or late payment of the purchase price for
the consigned commodities or the acceleration of the consignment facility
indebtedness pursuant to the terms of this Agreement), which expenses shall
include any such loss or expense arising from interest or fees payable by
Consignor to a consignor or lender of commodities or funds obtained by Consignor
in order to make or maintain its Fixed Consignment Fee consignments; (b) default
by Customer in taking a consignment or conversion after Customer has given (or
is deemed to have given) its request therefor; and (c) the purchase of consigned
commodities bearing a Fixed Consignment Fee or the making of any conversion of
any such consignment to a Floating Consignment Fee consignment on a day that is
not the last day of the applicable Consignment Period with respect thereto,
including interest or fees payable by Consignor to a consignor or lender of
commodities or funds obtained by Consignor in order to make or maintain any such
consignments.

        (l)        If any present or future applicable law, which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to Consignor
by any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

        (i)        subject Consignor to any tax (except for taxes on income or
profits), levy, impost, duty, charge, fee, deduction or withholding of any
nature with respect to this Consignment Agreement or this consignment facility,
or

        (ii)        materially change the basis of taxation (except for changes
in taxes on income or profits) of payments to Consignor of the principal of or
the interest on this consignment facility or any other amounts payable to
Consignor under this Consignment Agreement, or

        (iii)        impose or increase or render applicable (other than to the
extent specifically provided for elsewhere in this Consignment Agreement) any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
officer of Consignor, or

        (iv)        impose on Consignor any other conditions or requirements
with respect to this Consignment Agreement, this consignment facility or any
class of loans or commitments of which this consignment facility forms a part;

and the result of any of the foregoing is, following the date hereof:

        (v)        to increase the cost to Consignor of making, funding,
issuing, renewing, extending or maintaining this consignment facility, or

        (vi)        to reduce the amount of principal, interest or other amount
payable to Consignor hereunder on account of this consignment facility, or

        (vii)        to require Consignor to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by Consignor for Customer hereunder;

then, and in each such case, Customer will, upon demand by Consignor, at any
time and from time to time and as often as the occasion therefor may arise, pay
to Consignor such additional amounts as will be sufficient to compensate
Consignor for such additional cost, reduction, payment or foregone interest or
other sum.

        (n)        Upon the occurrence of any of the events set forth in
Paragraph 3(j), Paragraph 3(k) or Paragraph 3(l) hereof, Consignor shall provide
to Customer a certificate setting forth any additional amounts payable pursuant
thereto, together with a brief explanation of such amounts.

        4.        Maintenance of Consignment Limit. If the value of commodities
on consignment at any time exceeds the Consignment Limit, Customer will promptly
either (a) purchase and withdraw from consignment (and make payment to Consignor
as provided in Paragraph 3), a quantity of consigned commodities which has an
aggregate value sufficient to result in the value of the remaining consigned
commodities to be less than the Consignment Limit, or (b) deliver to Consignor
sufficient of such consigned commodities to achieve the same result. Any such
delivery shall be at Customer's expense and risk.

        5.        True Consignment. This Agreement shall provide for a true
consignment and all transactions hereunder shall constitute true consignments of
commodities.

        6.        Warranties. Customer warrants and represents to Consignor
(which warranties and representations shall survive the execution of this
Agreement and the delivery of consigned commodities to Customer) that:

        (a)        Customer (i) is duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania; and (ii) has the
corporate power and authority to execute, deliver and perform this Agreement and
to carry on business as now conducted. The execution, delivery and performance
by Customer of the terms of this Agreement have been authorized by all requisite
corporate action and will not violate the charter or bylaws of Customer or any
document to which it is a party or by which it is bound. This Agreement
constitutes the legal, valid and binding obligation of Customer enforceable in
accordance with its terms.

        (b)        No Event of Default, as defined herein, and no event which,
with the passage of time or the giving of notice, would become an Event of
Default, has occurred and is continuing. No statement made by or on behalf of
Customer herein or in any writing furnished to Consignor contains an untrue
statement of material fact or omits any material fact necessary to make such
statement not misleading.

        7.        Affirmative and Negative Covenants. Customer covenants, from
the date hereof until payment and performance of all obligations of Customer
hereunder, Customer shall:

        (a)        Do all things necessary to keep in full force and effect its
corporate existence; and not dissolve or liquidate and not change its corporate
name unless it has provided Consignor with 30 days prior written notice thereof.

        (b)        Not create, incur, assume or suffer to exist any mortgage,
security interest, pledge, lien or other encumbrance on any of the consigned
commodities or on any products or inventory which contains consigned
commodities.

        (c)        Furnish to Consignor: (i) within 90 days after the end of
each of Customer's fiscal years, a copy of Customer's annual report, the
financial statements contained therein prepared by an independent certified
public accountant acceptable to Consignor; (ii) within 30 days after filing with
the Securities and Exchange Commission, copies of each of Customer's Form 10K
and Form 10Q reports; and (iii)?such additional information regarding the
location use of consigned commodities by Customer as Consignor may reasonably
request.

        8.        Conditions to Consignor's Obligation to Consign. The
obligation of Consignor to deliver and/or consign commodities hereunder is
subject to the following conditions precedent: (a) the representations and
warranties in Paragraph 6 shall be true and correct on and as of the date hereof
and the date each consignment is requested and is to occur; and (b) no Event of
Default, nor any event which upon notice or lapse of time or both would
constitute an Event of Default, shall have occurred and be continuing.

        9.        Default. In case of the occurrence of any one or more of the
following events (each an "Event of Default"):

        (a)        default in the payment or performance of any of Customer's
material obligations or agreements hereunder which, in the case of a performance
default is not cured within thirty (30) days after written notice of such
default from Consignor; or

        (b)        any representation or warranty made herein or in any document
furnished in connection with this Agreement shall prove to be false or
misleading in any material respect; or

        (c)        Customer shall make an assignment for the benefit of
creditors; file or suffer the filing of any voluntary or involuntary petition
under any chapter of the Bankruptcy Code; apply for or permit the appointment of
a receiver, trustee or custodian of any of its property or business; become
insolvent or suffer the entry of an order for relief under Title 11, United
States Code; or make an admission of its inability to pay its debts as they
become due; or

        (d)        the occurrence of any material loss, theft or destruction of
or damage to any of the consigned commodities; or the occurrence of any
attachment on any of the consigned commodities; or

        (e)        the occurrence of any Event of Default as defined in that
certain Credit Agreement dated June 17, 2004 (the "Credit Agreement") by and
among Customer, the Offshore Facility Borrowers (as defined in the Credit
Agreement), JPMorgan Chase Bank, J.P. Morgan Europe Limited, HSBC Bank USA, the
Lenders (as defined in the Credit Agreement) party thereto (including, without
limitation, Bank), as the same may be amended and/or amended and restated from
time to time, that causes the Agent (as defined in the Credit Agreement) to
declare any or all of the Obligations (as defined in the Credit Agreement) to be
immediately due and payable;

then in any such event (i) the obligations of Consignor hereunder shall, at
Consignor's option, terminate, (ii) Customer shall promptly return to Consignor
all commodities theretofore consigned to but not purchased and paid for by
Customer, and (iii) all Customer's obligations to Consignor shall become and be
immediately due and payable without presentment, demand or notice, all of which
are hereby expressly waived, notwithstanding any credit or time allowed to
Customer or any agreement to the contrary. Customer shall, at Consignor's
request, immediately assemble all consigned commodities, and Consignor may go
upon Customer's premises during normal business hours to take immediate
possession thereof. Customer shall pay all reasonable legal expenses and
attorneys' fees incurred by Consignor in enforcing Consignor's rights, powers
and remedies under this Agreement. No failure or delay on Consignor's part to
exercise or to enforce any of its rights hereunder or to require strict
compliance with the terms hereof and no course of conduct on Consignor's part
shall constitute a waiver or relinquishment of any rights hereunder.

        10.        Termination; Return of Commodities. Consignor or Customer may
terminate this Agreement upon 30 days prior written notice. Upon the giving of
such notice or at any time thereafter, Consignor may, at its option, suspend or
terminate its obligation to consign or deliver commodities hereunder. Upon
termination of this Agreement, Customer shall, within 24 hours following the
request of Consignor, deliver to Consignor, at Customer's expense and risk, any
commodities consigned but not purchased and paid for in full.

        11.        Expenses. Customer shall pay on demand all reasonable
expenses of Consignor in connection with the preparation, default, collection,
waiver or amendment of terms, or in connection with Consignor's exercise,
preservation or enforcement of any of its rights, remedies or options under this
Agreement, including, without limitation, reasonable fees of outside legal
counsel; and the amount of all such expenses shall, until paid, bear interest at
the rate set forth in Paragraph 3(c)(i) and be an obligation secured by any
collateral. Consignor shall provide prior notice to Customer as to any legal
fees and related expenses that will be charged to Customer for the preparation
and/or negotiation of any amendments to this Agreement or any other agreements
relating to this Agreement.

        12.        Miscellaneous. (a) The rights of Customer under this
Agreement may not be assigned without the prior written consent of Consignor.
All covenants and agreements of Customer contained herein shall bind Customer,
its successors and assigns, and shall inure to the benefit of Consignor, its
successors and assigns.

        (b)        Customer agrees to indemnify and hold harmless Consignor from
and against any third-party claims, actions and suits resulting from: (a) any
actual or proposed use by Customer of the commodities consigned, delivered or
sold to Customer by Consignor; or (b) Customer's violation of any environmental
law or release or threatened release of any hazardous materials (including, but
not limited to claims with respect to wrongful death, personal injury or damage
to property); in each case including, without limitation, Consignor's reasonable
fees and disbursements of counsel incurred in connection with any such
litigation or other proceeding; provided, however, that Consignor shall not be
entitled to indemnification: (x) if a court of competent jurisdiction finally
determines (all appeals having been exhausted or waived) that Consignor acted in
bad faith or with willful misconduct; (y) if Consignor has not provided Customer
with prompt notice of a claim, action or suit; or (z) Consignor has settled any
claim or compromised any of Customer's rights without the consent of Customer.
The provisions of this subsection shall survive payment or satisfaction of
payment of all amounts owing by Customer with respect to the obligations
hereunder and the termination of the obligations of Consignor hereunder.

        (c)        This Agreement shall be governed by and construed under Rhode
Island law. If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity of all other terms shall not be affected thereby.
Customer submits to the jurisdiction of the courts of Rhode Island and of any
federal court located in such state, as well as to the jurisdiction of all
courts from which an appeal may be taken from such courts, for the purpose of
any suit, action or proceeding arising out of the breach by Customer of any of
its obligations under this Agreement, and expressly waives any and all
objections it may have as to venue in any of such courts and agrees that service
of process may be made on Customer by mailing a copy of the summons to the
address of Customer on the books and records of Consignor. CUSTOMER WAIVES TRIAL
BY JURY IN CONNECTION WITH ANY SUIT OR ACTION ARISING OUT OF OR CONCERNING ITS
OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT.

        (d)        All communications hereunder shall be in writing and shall be
mailed by certified mail, return receipt requested, by overnight courier, by
confirmed telecopier or by hand to the address of Consignor or Customer provided
above, as applicable, or to such other address as the parties may provide to
each other. Notices shall be deemed effective three (3) days after deposit in
the mail, if sent by certified mail; the next business day, if sent by overnight
courier; upon confirmation, if sent by confirmed telecopier; and upon delivery,
if sent by hand.

        (e)        This Agreement and any amendments hereto may be executed in
multiple counterparts, each of which shall deemed to be an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures will be considered original signatures.

        IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

TECHNITROL, INC.

By: /s/ Drew A. Moyer
----------------------------------
Name: Drew A. Moyer
Title: Sr. VP & CFO

AMI DODUCO, INC.

By: /s/ James M. Papada, III
--------------------------------------------
Name: James M. Papada, III
Title: President

FLEET PRECIOUS METALS INC.
D/B/A BANK OF AMERICA
PRECIOUS METALS

By: /s/ David R. Vega
---------------------------------
David R. Vega
Senior Vice President

The above signatory has the authority to execute this Agreement and all future
amendments to this Agreement on behalf of Technitrol, Inc.

TECHNITROL, INC.

By: /s/ Ann Marie Janus
------------------------------------
Ann Marie Janus
Corporate Secretary

The above signatory has the authority to execute this Agreement and all future
amendments to this Agreement on behalf of AMI Doduco, Inc.

AMI DODUCO, INC.

By: /s/ Drew A. Moyer
---------------------------------
Drew Moyer
Secretary


EXHIBIT A
ADDITIONAL DEFINITIONS

        For purposes of Paragraph 3 hereof, the terms set forth below shall be
defined as follows:

        "Business Day" means each and every day other than Saturdays, Sundays
and days on which Consignor is closed by virtue of a national holiday or a
holiday in the State of Rhode Island.

        "Consignment Period" means, with respect to the consignment of
commodities based upon a Fixed Consignment Fee, the period beginning on the
Drawdown Date and ending on the day which numerically corresponds to such date
one, two or three months (or such other period, if agreed to by the Consignor)
thereafter (or, if such month has no numerically corresponding day, on the last
Eurodollar Business Day of such month), as the Customer may select in its notice
provided pursuant to Paragraph 3 hereof; provided, however, that:

        (a)        Consignment Periods commencing on the same date for
consignments of consigned commodities comprising part of the same consignment
shall be of the same duration, and

        (b)        if such Consignment Period would otherwise end on a day which
is not a Eurodollar Business Day, such Consignment Period shall end on the next
following Eurodollar Business Day; provided, however, that if such next
following Eurodollar Business Day is the first Eurodollar Business Day of a
calendar month, such Consignment Period shall end on the next preceding
Eurodollar Business Day.

        "Drawdown Date" means the date on which any consignment under this
consignment facility is made or is to be made and the date on which any
consignment under this consignment facility is converted or continued in
accordance with Paragraph 3 hereof.

        "Eurodollar Business Day" means any day on which commercial banks are
open for international business (including dealings in dollar deposits) in
London.

        "Fixed Consignment Fee" means a consignment fee calculated in accordance
with the provisions of Paragraph 3(b) hereof.

        "Floating Consignment Fee" means a consignment fee calculated in
accordance with the provisions of Paragraph 3(a) hereof.



